Title: To Benjamin Franklin from [Duportail], 16 January 1777
From: Duportail, Louis Lebègue de Presle
To: Franklin, Benjamin


Monsieur
versailles le 16 janvier 1777
Comme je ne trouve point à vous proposer d’autres conditions principales de notre arrangement que celles exposées dans ma derniere lettre du 12, je vous seray obligé de les examiner et m’instruire le plustôt possible du party que vous prenèz. J’ai absolument besoin de scavoir à quoy m’en tenir sur tout cela et d’ailleurs, selon ce que vous m’avèz fait l’honneur de me dire, je n’aurois pas plus de temps qu’il ne m’en faudroit pour me preparer au depart. J’ai l’honneur d’etre etc.
a l’hotel du Cheval Rouge Ruë du vieux versailles A versailles.
  Vous pouvèz, monsieur, si vous le preferez m’ecrire en latin
 
Notation: M. Portail Engineer
